Matter of Fuchs v Park (2022 NY Slip Op 03191)





Matter of Fuchs v Park


2022 NY Slip Op 03191


Decided on May 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER
WILLIAM G. FORD, JJ.


2022-03339
 (Index No. 708492/22)

[*1]In the Matter of Abraham M. Fuchs, appellant,
vMary Myungsun M. Park, et al., respondents.




DECISION & ORDERIn a proceeding pursuant to Election Law § 16-102, inter alia, to validate so much of a petition as designated Abraham M. Fuchs as a candidate in a primary election to be held on June 28, 2022, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York State Assembly for the 25th Assembly District, Abraham M. Fuchs appeals from a final order of the Supreme Court, Queens County (Tracy Catapano-Fox, J.), dated April 28, 2022. The final order denied the petition, inter alia, to validate and dismissed the proceeding, without prejudice, for failure to demonstrate proof of service of process upon the respondents.ORDERED that the appeal is dismissed, without costs or disbursements.After the Supreme Court issued its final order in this proceeding, Abraham M. Fuchs commenced a second, timely proceeding to validate so much of a designating petition as designated him as a candidate. In light of our determination in a related appeal addressing that second validation proceeding (see Matter of Fuchs v Park, __ AD3d __ [Appellate Division Docket No. 2022-03355; decided herewith]), we dismiss this appeal as academic.DUFFY, J.P., CONNOLLY, CHRISTOPHER and FORD, JJ., concur.ENTER: Maria T. FasuloClerk of the Court